Citation Nr: 0024072	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for additional disability 
manifested by a cerebrovascular accident (CVA), or stroke, 
under 38 U.S.C.A. § 1151, and as secondary to service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability manifested by residuals of a CVA as a result of 
hospitalization at a VA Medical Center in August 1996 during 
which the veteran was treated for PTSD.  A personal hearing 
was held before an RO hearing officer in August 1997.  In 
November 1999, the Board remanded the case to the RO for 
further evidentiary development.  In an April 2000 rating 
decision, the RO granted service connection for PTSD.  The 
case was subsequently returned to the Board.

For reasons which will be explained below, the issue has been 
recharacterized as indicated on the preceding page.


REMAND

Governing law and regulation provide that where a veteran 
suffers additional disability resulting from a disease or 
injury, or an aggravation of an existing disease or injury, 
as the result of VA hospitalization, medical or surgical 
treatment, or examination, compensation may be paid in the 
same manner as if the disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358(a) (1999); VAOPGCPREC 40-97.  Veterans who have claims 
of additional disability as a result of VA treatment for a 
service-connected disability may pursue claims for secondary 
service connection under 38 C.F.R. § 3.310(a) as this 
provision provides them the greater benefit.  In written 
argument dated in June 2000, the veteran's representative has 
asserted that the veteran's claim (originally for benefits 
under 38 U.S.C.A. § 1151) should be adjudicated as a claim 
for service connection for residuals of a CVA secondary to 
service-connected PTSD pursuant to 38 C.F.R. § 3.310.  This 
contention has not yet been addressed by the RO.

The record indicates that the veteran had a CVA in August 
1996 during a period of VA hospitalization for PTSD.  When 
the claim was first developed, the veteran's PTSD was not 
service-connected.  However, in an April 2000 rating 
decision, the RO granted service connection for PTSD.  
Therefore, the claim must be readjudicated under the 
provisions of 38 C.F.R. § 3.310(a) as a claim for secondary 
service connection.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(1999).  Secondary service connection includes instances in 
which there is additional disability of a non-service-
connected condition due to aggravation by an established 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

With respect to the issue of entitlement to service 
connection for residuals of a CVA secondary to service-
connected PTSD, the Board notes that the veteran must be put 
on notice that this question is before VA adjudicators and he 
must be given an opportunity to present evidence and argument 
on this point.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has not evaluated the veteran's claim under 38 C.F.R. 
§ 3.310, and has not provided him with a statement of the 
case or a supplemental statement of the case which delineates 
the pertinent law and regulations.  38 C.F.R. §§ 19.29, 19.31 
(1999).  Such must be done prior to appellate review in order 
to avoid prejudice to the claimant.  Bernard, supra.

The Board points out that in order to show that a disability 
is proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally related.  
Libertine v. Brown, 9 Vet. App. 521 (1996).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should accomplish any 
additional development required 
(including scheduling an examination 
and/or requesting an opinion, if 
warranted) and readjudicate the claim of 
service connection for residuals of a CVA 
under 38 U.S.C.A. § 1151 and as secondary 
to service-connected PTSD.  

2.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond.  Then the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




